Citation Nr: 0637425	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the September 27, 1968, rating decision, wherein the RO 
denied entitlement to service connection for schizophrenic 
reaction, schizoaffective type, chronic.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a neuropsychiatric 
condition.

This matter also comes before the Board on appeal from a 
January 2003 rating decision of the New York RO, which 
determined that the September 1968 decision to deny 
compensation for a neuropsychiatric condition was not clearly 
and unmistakably erroneous.


FINDINGS OF FACT

1.  In a September 27, 1968, rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
schizophrenic reaction, schizo-affective type, chronic; the 
veteran did not appeal that decision. 

2.  The September 27, 1968, rating decision contains errors 
of law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that entitlement to service connection on a 
presumptive basis for schizophrenic reaction, schizoaffective 
type, chronic, was warranted. 

3.  The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a neuropsychiatric disorder is moot.



CONCLUSIONS OF LAW

1.  The September 27, 1968, RO rating decision denying 
service connection for schizophrenic reaction involved clear 
and unmistakable error and is reversed; service connection on 
a presumptive basis for such disability was warranted.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 
(2006); 38 C.F.R. §§ 3.307, 3.309 (1968). 

2.  The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a neuropsychiatric disorder is moot.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

A decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of 
a prior decision on the grounds of CUE, has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE 
is that it is a collateral attack on an otherwise final 
rating decision by a VA Regional Office.  Smith v. Brown, 35 
F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of CUE).  

After careful consideration of all procurable and assembled 
data, the Board finds that the September 1968 rating decision 
was the product of CUE.  

In this regard, the veteran's DD-214 showed he served in the 
Air Force from August 1967 to January 1968.  Service medical 
records indicate that upon enlistment examination in December 
1966, the veteran was evaluated as normal psychiatrically.  
In November 1967, the veteran began being seen in the 
psychiatric clinic, although no other information pertaining 
to the treatment is contained in the records.  In December 
1967, the veteran was diagnosed with a schizoid personality, 
severe, with marked obsessive compulsive features.  The 
December 1967 Evaluation for Administrative Action found that 
there was no evidence of psychosis or neurosis that would 
have warranted action under the provisions of AFM 35-4.  The 
veteran was found unable to adjust socially and/or 
emotionally to service life.  There was no evidence that the 
veteran was attempting to obtain discharge for the purpose of 
avoiding further military service.  His character and 
behavior disorder were considered a severe condition.  

The January 1968 separation examination noted an attempted 
suicide, recent weight loss, depression, and nervous trouble.  
The veteran was diagnosed with a schizoid personality.  The 
veteran received an honorable discharge.

The veteran filed his claim of entitlement to service 
connection for a psychiatric disorder in February 1968.  VA 
outpatient treatment records dated in March 1968 diagnosed 
the veteran with schizophrenic reaction, undifferentiated 
type.  Records from City Hospital Center at Elmhurst dated in 
May 1968 show the veteran was admitted after a suicide 
attempt by taking 60 Stelazine tablets.  It was noted that 
the veteran had been depressed for the past six years.  The 
veteran was diagnosed with schizophrenic reaction, chronic, 
undifferentiated type.  

The June 1968 VA examination report noted the veteran became 
withdrawn in January 1968 and kept to himself.  The examiner 
further noted the veteran showed different kinds of reactions 
to his co-workers and as a result was sent to the Psychiatric 
Clinic for treatment in service.  The veteran's May 1968 
suicide attempt was also recorded.  After mental status 
examination, the veteran was diagnosed with schizophrenic 
reaction, schizoaffective type, chronic.

The RO denied his claim in a September 27, 1968, rating 
decision on the basis that the evidence revealed a clinical 
picture of a long standing schizophrenic process which pre-
existed service and was not aggravated to any significant 
degree over the pre-service level of disablement by service.  
The RO further found that the acute episode of 
hospitalization in May 1968 was characteristic of his pattern 
of behavior and was due to environmental stresses unrelated 
to service.  The veteran did not appeal the denial and as 
such, the September 1968 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The veteran contends that the September 1968 rating decision 
was erroneous for failing to grant service connection for 
schizophrenic reaction.  Specifically, he has argued that it 
was erroneous for the RO to find that his neuropsychiatric 
disorder pre-existed service.  He also contends that it was 
erroneous of the RO not to apply the provisions of 38 C.F.R. 
§§ 3.307, 3.309, and award service connection on a 
presumptive basis for a psychosis. 

With regard to his principal contention that the schizoid 
personality disorder did not pre-exist service, the Board 
finds this argument flawed.  Pursuant to 38 C.F.R. § 3.303(c) 
(1968), 

"...personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong 
pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to 
service with the same manifestations during service, 
which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin."

As noted above, the only diagnosis rendered in service was 
that of a schizoid personality which was a developmental 
defect and considered to have existed prior to service.  
Thus, to the extent the RO found that disorder existed prior 
to service, such a finding is supported by the laws and 
record at the time and is not clearly and unmistakably 
erroneous.  

To the extent that the RO found that schizophrenic reaction 
existed prior to service, such a finding is erroneous, as 
there is no evidence of the disorder on entrance examination.  
However, such error does not rise to CUE, as the veteran was 
not diagnosed with a neurosis or psychosis, to include 
schizophrenic reaction, during service.  In fact, the 
Evaluation of Administrative Action specifically found that 
there was "no evidence of psychosis or neurosis."  Thus, 
while the disorder is not shown to have existed prior to 
service, it also was not shown as arising during service.  

However, the veteran's alternative contention that it was 
erroneous for the RO not to apply the provisions of 38 C.F.R. 
§§ 3.307, 3.309, and award service connection on a 
presumptive basis for a psychosis, is correct.  Under 
38 C.F.R. § 3.307(a) (1968), a chronic disease will have been 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
The veteran must have served 90 days or more during a war 
period or after January 31, 1955.  38 C.F.R. § 3.307(a)(1) 
(1968).  The disease must have become manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307(a)(3) (1968).  
Psychoses are considered chronic diseases, and schizophrenic 
reaction qualifies as a psychosis.  38 C.F.R. § 3.309(a); see 
also 38 C.F.R. § 4.132 (1968).

In the instant case, the veteran did serve for the prescribed 
period.  His DD-214 shows he served from August 1967 to 
January 1968.  During service, the December 1967 Evaluation 
for Administrative Action found "no evidence of psychosis or 
neurosis."  Approximately two months after his discharge 
from service, VA outpatient treatment records dated in March 
1968 reveal the veteran was diagnosed with schizoid reaction 
and schizophrenic reaction, schizoaffective type.  At that 
time, it was noted the veteran was confused, had difficulty 
with expressing his mental content and his insight and 
judgment were impaired.  Such findings indicate that the 
disorder manifested to a compensable level.  38 C.F.R. 
§ 4.132, Diagnostic Code 9204.  The diagnosis was confirmed 
by City Hospital Center at Elmhurst in May 1968 and upon VA 
examination in June 1968.  There was no affirmative evidence 
to rebut the presumption at the time.  There were no medical 
opinions of record at the time of the September 1968 rating 
decision that the veteran's schizophrenic reaction existed 
prior to service or was a maturation of the preexisting 
schizoid personality disorder diagnosed in service.  
38 C.F.R. § 3.307(c), (d) (1968).  

In sum, the Board finds that the law in effect at the time of 
the September 27, 1968, rating decision was incorrectly 
applied, and had it not, the outcome of the decision would 
have manifestly changed at the time it was made.  In view of 
this finding, the Board concludes that the September 1968 
rating decision was clearly and unmistakably erroneous in 
finding that service connection was not warranted on a 
presumptive basis for schizophrenic reaction, schizoaffective 
type, chronic.  The veteran has met the relevant burden of 
establishing CUE, and, therefore, the September 27, 1968 
rating decision is reversed and the appeal is granted.


II. New and Material

Given the Board's decision above that the September 27, 1968, 
rating decision was clearly and unmistakably erroneous in 
denying entitlement to service connection for schizophrenic 
reaction, schizoaffective type, chronic, the issue of whether 
new and material evidence has been received to reopen the 
veteran's claim is moot as no allegation of fact or law 
remains.  Thus, the appeal as to this issue is dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).



ORDER

Clear and unmistakable error having been found, the September 
27, 1968 rating decision that denied service connection for 
schizophrenic reaction, schizoaffective type is reversed, and 
service connection for that disorder on a presumptive basis 
is granted.

The veteran's application to reopen his claim of entitlement 
to service connection for a neuropsychiatric disorder is 
dismissed.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


